DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on February 25, 2020 and February 1, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

 	Claims 1, 5, 10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. Patent Publication No. 2014/0175485 A1), as cited in the IDS and hereafter “Liao”, and further in view of Gerner et al. (U.S. Patent No. 5,698,865), hereafter “Gerner”.

	As to claim 1, Liao teaches:
A semiconductor stack (101+102+103+105+104+306+201b), comprising a top surface (top surface of 103), wherein the top surface comprises a first region (area under 105) and a second region (areas under 104 but not under 105) which are coplanar.  Liao teaches the corresponding device in FIG. 4.

A current barrier layer 105 formed on the first region, wherein the current barrier layer comprises an insulating material.  Liao teaches the current barrier layer 105 comprises dielectric or insulating material.  See Liao, ¶ [0027].

A transparent conductive layer 104 formed on the current barrier layer and the second region.

A first electrode 201b formed on the transparent conductive layer.

Wherein the current barrier layer comprises an electrode region 201a at a position corresponding to the first electrode, having a shape substantially the same as the first electrode.

 	However, Liao does not teach a plurality of extension regions extending from the electrode region and not covered by the first electrode.
 	On the other hand, Gerner teaches a plurality of extension regions (finger electrodes 7 branching from a main electrode in corner areas), wherein Gerner’s bonding area 9 corresponds to Liao’s electrode region 201a.  See Gerner, FIG. 1.  The combination of Gerner and Liao also teaches the plurality of extension regions not covered by the first electrode because the cross-sectional photo of Gerner’s device shows that the extension regions 7 are formed as a top-most layer.  Id. at FIG. 2.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of extension regions as taught by Gerner into the overall light emitting device having an electrode region as taught by Liao, in order to yield the predictable result of increasing electrode surface area and power density.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of extension regions as taught by Gerner into the overall light emitting device having an electrode region as taught by Liao.


	As to claim 5, Liao teaches the semiconductor stack comprises a first type semiconductor layer 101, a second semiconductor layer 103 and an active layer 102 therebetween, and wherein the current barrier layer 105 and the first electrode 201b are formed on the second semiconductor layer.  See
 	As to claim 10, Liao teaches an angle less than 70°, which overlaps with the claimed range of 10° to 70°.  Id. at ¶ [0027].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.


	As to claim 12, Liao teaches silicon oxide, silicon nitride, and titanium dioxide.  See Liao, ¶ [0027].

 	As to claim 13, the Examiner notes Applicant has not specified a criticality to the current barrier layer resistance.   Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

	As to claim 14, Liao teaches the transparent conductive layer 104 contacts the second region (top surface area of 103 located beneath 104 and not beneath 105).

 	As to claim 15, Liao teaches a substrate 100 under the semiconductor stack, wherein the substrate comprises an inclined (90° with respect to the horizontal) sidewall.  See Liao, FIG. 4.

 	As to claim 17, Liao teaches the electrode region 201a has a width (diameter) larger than that of the first electrode 201b.  Id. at FIG. 1.


 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liao and Gerner as applied to claim 1, and further in view of Eliashevich et al. (U.S. Patent Publication No. 2004/0070004 A1), hereafter “Eliashevich”. 

 	As to claim 16, neither Liao nor Gerner teaches a substrate having a rough sidewall surface.
On the other hand, Eliashevich teaches a substrate having a rough sidewall surface.  See Eliashevich, ¶ [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the rough sidewall surface as taught by Eliashevich into the overall light emitting device having a substrate with inclined sidewall as taught by Liao and Gerner in order to yield the predictable benefit of improving light emission and minimizing unwanted reflections.  Id.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the rough sidewall surface as taught by Eliashevich into the overall light emitting device having a substrate with inclined sidewall as taught by Liao and Gerner.

Claims Allowable If Rewritten in Independent Form
 	Claims 2-4, 6-9, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829